Exhibit 10.5

The Mississippi Secretary of State Securities and Charities Division

 

In the matter of

   )       )    Administrative Proceeding

MORGAN ASSET MANAGEMENT, INC.,

   )    File No. S-08-0050

a wholly owned subsidiary of MK Holding,

   )   

Inc., a wholly owned subsidiary of Regions

   )    ADMINISTRATIVE CONSENT ORDER

Financial Corporation;

   )       )   

MORGAN KEEGAN & COMPANY, INC.,

   )   

a wholly owned subsidiary of Regions

   )   

Financial Corporation,

   )       )   

JAMES C. KELSOE, JR.

   )   

Respondents.            

     

WHEREAS, Morgan Keegan & Company, Inc. (“MKC”) is a broker-dealer in the state
of Mississippi; and

WHEREAS, Morgan Asset Management, Inc. (“MAM”) is an affiliate of MKC and
notice-filed as an investment adviser in the state of Mississippi; and

WHEREAS, James C. Kelsoe, Jr. (hereinafter, sometimes referred to as “Kelsoe” or
the “Individual Respondent”) was, at relevant times, employed by MAM and
registered through MKC,; and

WHEREAS, coordinated investigations into the activities of MKC, MAM, and Kelsoe,
in connection with certain violations of the Mississippi Securities Act,
Mississippi Code §75-71-101, et. seq. and the rules promulgated thereunder
(“Act”) and certain business practices, have been conducted by a multistate task
force (“Task Force”) and an additional investigation has been conducted by the
United States Securities and Exchange Commission (“SEC”) and the Financial
Industry Regulatory Authority (FINRA) (collectively, the “Regulators”); and



--------------------------------------------------------------------------------

WHEREAS, MKC and MAM have cooperated with the Task Force conducting the
investigations by responding to inquiries, providing documentary evidence and
other materials, and providing Regulators with access to facts relating to the
investigations; and

WHEREAS, MKC, MAM, and the Individual Respondent have advised the Regulators of
their agreement to resolve the investigations; and

WHEREAS, MKC, MAM, and the Individual Respondent elect to permanently waive any
right to a hearing and appeal under the Act, with respect to this Administrative
Consent Order (the “Consent Order”); and

WHEREAS, MKC, MAM, and the Individual Respondent admit the jurisdictional
allegations herein, and MKC and MAM admit to the allegations in paragraphs 39 to
41 of Section II, relating to the maintenance of books and records, but MAM,
MKC, and Kelsoe (“Respondents”) otherwise neither admit nor deny any of the
findings of fact, allegations, assertions or conclusions of law that have been
made herein in this proceeding;

NOW, THEREFORE, the Securities and Charities Division of the Mississippi
Secretary of State (“Division”), as administrator of the Act, hereby enters this
Consent Order:

RESPONDENTS AND PERSONS/ENTITIES AFFILIATED WITH THE

RESPONDENTS

1. Respondent Morgan Keegan & Company, Inc. (“MKC”) (CRD No. 4161), a Tennessee
corporation, is a registered broker-dealer with the Division and the SEC, as
well as a federally registered investment adviser with the SEC. At all relevant
times MKC was properly registered and notice filed with the Division. MKC is a
wholly owned subsidiary of Regions Financial Corporation (“RFC”) which is
headquartered in Birmingham, Alabama. MKC’s primary business address is 50 Front
Street, Morgan Keegan Tower, Memphis, Tennessee 38103-9980.

 

2



--------------------------------------------------------------------------------

2. Respondent Morgan Asset Management, Inc. (“MAM”), a Tennessee corporation, is
a federally registered investment adviser with the SEC (CRD No. 111715) and at
all relevant times was properly notice filed with the Division. MAM is a wholly
owned subsidiary of MK Holding, Inc., a wholly owned subsidiary of RFC. MAM is
headquartered in Alabama with a principal business address of 1901 6th Avenue
North, 4th Floor, Birmingham, Alabama 35203.

3. Wealth Management Services (“WMS”), a division of MKC, developed,
recommended, and implemented asset allocation strategies for MKC and was to
perform due diligence on traditional and alternative funds and fund managers for
the benefit of MKC, its Financial Advisers (alternatively referred to as “FAs”,
“sales force” or “agents”), and certain investor clients.

4. James C. Kelsoe, Jr. (“Kelsoe”) (CRD No. 2166416) was Senior Portfolio
Manager of the Funds, as defined in paragraph II.5 below, and was responsible
for selecting and purchasing the holdings for the Funds. Kelsoe was an employee
of MAM and registered through MKC.

II.

FINDINGS OF FACT

5. The seven (7) funds at issue are Regions Morgan Keegan Select Intermediate
Bond Fund (“Intermediate Bond Fund”), Regions Morgan Keegan Select High Income
Fund (“Select High Income Fund”), Regions Morgan Keegan Advantage Income Fund
(“Advantage Income Fund”), Regions Morgan Keegan High Income Fund (“High Income
Fund”), Regions Morgan Keegan Multi-Sector High Income Fund (“Multi-Sector High
Income Fund”), Regions Morgan Keegan Strategic Income Fund (“Strategic Income
Fund”), and Regions Morgan Keegan Select Short Term Bond Fund (“Short Term Bond
Fund”) (collectively, the “Funds”).

 

3



--------------------------------------------------------------------------------

6. Six (6) of the seven (7) Funds were largely invested in mezzanine and lower
subordinated “tranches,” or slices, of structured debt instruments, which carry
more risk than the senior tranches.1 The Funds were comprised of many of the
same holdings. On June 30, 2007, approximately two-thirds (2/3) of the holdings
of the four (4) closed-end funds and the Select High Income Fund were
substantially identical. Approximately one quarter (1/4) of the Intermediate
Bond Fund’s holdings corresponded to the holdings of the five (5) high yield
Funds. The Funds were highly correlated, meaning they behaved like each other
under similar market conditions. The combination of subordinated tranche
holdings and the high correlation of the Funds caused investors owning more than
one (1) of these funds to have a heightened risk of over concentration.

7. The Funds were created and managed by Kelsoe, MAM Senior portfolio manager.
Kelsoe was also principally responsible for the purchase and sale of all of the
holdings in the Funds.

8. When WMS ceased reporting and dropped its coverage of the Intermediate Bond
Fund and Select High Income Fund in July 2007, it failed to announce the drop in
coverage in writing until November, 2007. WMS did not publish a withdrawal of
its prior analysis or recommend the Funds’ replacement.

9. On January 19, 2007, WMS announced it was reclassifying the Intermediate Bond
Fund on the Select List from “Fixed Income” to “Non-Traditional Fixed Income.”
Meanwhile, WMS profiles for the Intermediate Bond Fund continued to label it as
the “Intermediate Gov’t/Corp Bond.”

 

1 

The seventh, the Short Term Bond Fund, had significant investments in mezzanine
and subordinated tranches of structured debt instruments.

 

4



--------------------------------------------------------------------------------

10. Certain of the Funds’ disclosures did not adequately disclose the risks of
subordinated tranches and the quantity of subordinated tranches held within the
Funds:

a. MAM produced quarterly glossies for all seven (7) Funds. In the glossies, MAM
did not adequately describe the risks of owning the lower tranches of structured
debt instruments or the quantity of such holdings within the Funds.

b. MKC, through WMS, produced quarterly Fund Profiles for the Intermediate Bond
Fund, the Select High Income Fund, and the Short Term Bond Fund that did not
adequately describe the risks of owning the lower tranches of structured debt
instruments or the quantity of such holdings within the Funds.

11. In SEC filings and state notice filings of March and June 2007 involving the
Funds, Four Hundred Million Dollars ($400,000,000.00) of what MAM characterized
as corporate bonds and preferred stocks were, in fact, the lower, subordinated
tranches of asset-backed structured debt instruments. MAM eventually
reclassified certain of these structured debt instruments in the March 2008 Form
N-Q Holdings Report for the three (3) open-end funds.

12. In SEC filings, MAM compared the four (4) closed-end funds and the Select
High Income Fund (collectively the “RMK high-yield funds”), which contained
approximately two-thirds (2/3) structured debt instruments, to the Lehman
Brothers U.S. High Yield Index (“Lehman Ba Index”). The Lehman Ba Index is not
directly comparable to the RMK high-yield funds given the fact that the Lehman
Ba Index contained only corporate bonds and no structured debt instruments.

13. Certain marketing materials and reports minimized the risks and volatility
associated with investing in funds largely comprised of structured debt
instruments. In the June 30, 2007 glossy, and in previous quarterly glossies
created by MAM, MAM and MKC marketed

 

5



--------------------------------------------------------------------------------

the Intermediate Bond Fund as a fund appropriate for “Capital Preservation &
Income.” MAM later revised the Intermediate Bond Fund glossy in September 2007
by removing the caption “Capital Preservation & Income” and replacing it with
“Income & Growth,” and by removing the word “stability,” which had previously
been used to describe the fund.

14. The Intermediate Bond Fund glossies dated June 30, 2007, and September 30,
2007, stated that the Intermediate Bond Fund “…does not invest in speculative
derivatives.” However, the Intermediate Bond Fund did use derivatives, including
interest-only strips, and collateralized debt obligations (CDOs), which are
derived from the mezzanine and lower tranches of other debt securities.

15. Respondent MKC through WMS labeled the Intermediate Bond Fund with varying
names. None of the three labels — “Taxable Fixed Income”, “Enhanced
Low-Correlation” and “Intermediate Gov’t/Corp Bond” —used by MKC adequately
portrayed the nature of the Intermediate Bond Fund, of which approximately
two-thirds (2/3) of the portfolio was invested in the mezzanine or lower
subordinated tranches of structured debt instruments. The label “Gov’t/Corp
Bond,” which first appeared on the December 31, 2006 profile sheet, was never
changed after that date.

A. SUPERVISION AND SUPERVISORY DUE DILIGENCE

16. During the period January 1, 2007 through July 31, 2007, preceding the
collapse of the subprime market, MAM made 262 downward price adjustments for the
purpose of adjusting the net asset value (“NAV”) of the Funds. Certain of these
downward adjustments were not necessarily reflective of the portfolio
securities’ actual fair value. In some instances, MAM’s communications led MKC,
through its sales force, to actively discourage investors from selling the
Funds—even while fund prices continued to decline — by advising investors to
“hold

 

6



--------------------------------------------------------------------------------

the course.” Some members of MKC, MAM, and their management personnel continued
during this period to advise FAs and investors to buy the Funds through, inter
alia, statements that characterized the decline as “a buying opportunity.”

17. MKC and MAM failed to adequately supervise the flow of information to the
MKC sales force concerning the Funds. For example, in conference calls with the
sales force, the portfolio manager for the Funds cited sub-prime fears and
liquidity as the primary factors for a decline in the net asset value of the
Funds without fully explaining the market impact on certain securities held by
the Funds.

18. WMS did not complete a thorough annual due diligence report of the open-end
funds and the management of the open-end funds in 2007. A fixed income analyst
for WMS, attempted to complete an annual due diligence review of the open-end
funds and the management of the open-end funds in the summer of 2007, but was
unsuccessful due to Kelsoe’s and MAM’s failure to provide sufficient information
and Kelsoe’s failure to be available for a meeting during normal operating
hours. Subsequently, WMS failed to notify the MKC sales force of WMS’s failure
to complete the annual on-site due diligence review. An incomplete draft of
WMS’s annual due diligence report for internal use only was submitted by the WMS
analyst, but it was neither completed nor released to the sales force.

19. On July 31, 2007, WMS dropped coverage of all proprietary products, which
included the funds for which WMS could not produce a thorough report. This fact
was not disclosed in writing to the sales force until November 2007.

20. Based on WMS’s one (1) page, one (1) paragraph report of the August 18, 2006
on-site due diligence review, the due diligence visits by the WMS fixed income
analysts were not “detailed, thorough, and exhaustive,” as advertised by MKC.
There are two (2) WMS

 

7



--------------------------------------------------------------------------------

profiles of the Intermediate Bond Fund dated September 30, 2006. The sections
titled “investment philosophy” in the profile sheets contain substantial
differences. Previous and subsequent quarterly profiles do not refer to any of
the holdings as “inferior tranches.” Neither do they mention potential lack of
demand and lack of liquidity. Further, they include the statement that “The fund
does not use derivatives or leverage.”

21. WMS’s changing of the Intermediate Bond Fund profile label indicated WMS’s
inability and lack of supervision in the creation of these marketing pieces to
accurately categorize the Intermediate Bond Fund. Within one (1) quarter, WMS
identified the Intermediate Bond Fund three (3) different ways:

September 30, 2006 - Taxable Fixed Income

September 30, 2006 - Enhanced Low Correlations Fixed Income

December 31, 2006 - Intermediate Gov’t/Corp Bond

22. The “Gov’t/Corp Bond” label implied that the Intermediate Bond Fund holdings
were predominately government and corporate bonds carrying a certain degree of
safety. This improper labeling indicates a failure to conduct proper due
diligence, a duty of MKC.

23. In addition, all profiles for the Intermediate Bond Fund from March 31,
2006, through June 30, 2007, stated that Kelsoe was joined by Rip Mecherle
(“Mecherle”) as assistant portfolio manager. Mecherle left MAM in 2004. The
failure to detect the errors in promotional materials relating to management
does not reflect the “detailed, thorough, and exhaustive due diligence” claimed
by MKC in its sales and promotional material distributed to investors.

B. SUITABILITY OF RECOMMENDATIONS

24. Respondent MAM indicated that risks and volatility were minimized in the
Intermediate Bond Fund portfolio. In the June 30, 2007 glossy, and previous
quarterly glossies created by MAM, Respondents marketed the Intermediate Bond
Fund’s broad diversification of asset classes three (3) times on the first page
of each of the glossies, when in fact, approximately

 

8



--------------------------------------------------------------------------------

two-thirds (2/3) of the Intermediate Bond Fund portfolio was composed of
structured debt instruments which included risky assets. The four (4) closed-end
funds also advertised diversification among asset classes, despite the
similarities in asset classes as set forth in Section C below.

25. Furthermore, the glossies emphasized the Select High Income Fund’s net asset
value as being less volatile than typical high-yield funds. The glossies failed
to state that a reason for any lower volatility was that the structured debt
instruments within the Select High Income Fund were not actively traded, and
that the daily fair value adjustments of certain holdings were imprecise in a
market that became illiquid.

26. In certain cases, MKC and its sales force failed to obtain adequate
suitability information regarding risk tolerance that was necessary to determine
suitability for using the Funds for regular brokerage account customers. New
account forms for regular brokerage accounts provided a menu of four
(4) investment objectives to choose from: Growth, Income, Speculation, and
Tax-Advantaged. Risk tolerance was not addressed by the form, was not noted by
the sales force whose records were examined during the investigation, and may
not have been taken into consideration when the sales force made its
recommendations.

27. In at least one instance, an agent of MKC provided a customer with a
self-made chart assuming the hypothetical growth of One Hundred Thousand Dollars
($100,000.00) over five (5) years, and comparing the rate of return on CDs to
the return on the Intermediate Bond Fund. The chart failed to address any risks
of investing in the fund, save the caption “Not FDIC Insured.”

 

9



--------------------------------------------------------------------------------

C. ADVERTISEMENTS BY RESPONDENTS

28. Marketing glossies prepared by MAM for the Intermediate Bond Fund and Select
High Income Fund contained allocation pie charts dividing the categories of
holdings by percentages of the total portfolio. Between June 2004 and March
2005, the pie charts for both funds changed significantly: MAM divided the
category originally titled “asset-backed securities” into multiple categories.
These changes indicated that the holdings of these Funds were more diversified
than they actually were because the majority of the portfolios continued to be
invested in asset-backed securities. Further, in the glossies, MAM did not
adequately describe the risks of owning the lower tranches of structured debt
instruments or the quantity of such holdings.

 

  a.

In the Intermediate Bond Fund glossy dated June 30, 2004, the Asset-Backed
Securities (ABS) and Commercial Mortgage Backed Securities (CMBS) are listed
under a single heading comprising seventy percent (70%) of the portfolio.

 

  b.

In the Intermediate Bond Fund glossy dated December 31, 2004, the pie chart was
revised and the ABS and CMBS are shown as separate categories, but together
still comprise seventy-six percent (76%) of the portfolio.

 

  c.

The Intermediate Bond Fund glossies dated March 31, 2005, show the ABS category
further split into six (6) categories that, together with CMBS, comprised
seventy-seven percent (77%) of the portfolio. Those six (6) categories were:
“Manufactured Housing Loans,” “Home Equity Loans,” “Franchise Loans,”
“Collateralized Debt Obligations,”

 

10



--------------------------------------------------------------------------------

 

“Collateralized Equipment Leases,” and “Other.” Subsequent glossies continue to
show the ABS split into six (6) categories.

 

  d.

In the Select High Income Fund glossy dated June 30, 2004, the Asset Backed
Securities (ABS) and Commercial Mortgage Backed Securities (CMBS) are listed
under a single heading comprising sixty percent (60%) of the portfolio.

 

  e.

In the Select High Income Fund glossy dated December 31, 2004, the pie chart was
revised and the ABS and CMBS are shown as separate categories, but together
still comprise fifty-nine percent (59%) of the portfolio.

 

  f.

The Select High Income Fund glossy dated March 31, 2005, shows the ABS category
further split into six (6) categories which, together with CMBS, comprised
sixty-four (64%) of the portfolio. Those six (6) categories were:
“Collateralized Debt Obligations,” “Manufactured Housing Loans,” “Collateralized
Equipment Leases,” “Franchise Loans,” “Home Equity Loans,” and “Other.”
Subsequent glossies continue to show the ABS split into six (6) categories.

29. The pie charts in the glossies for the High Income Fund were also changed in
a similar manner between June 2004 and March 2005.

30. Similar changes were also made to pie charts in glossies for the Advantage
Income Fund and the Strategic Income Fund between December 2004 and March 2005.

 

11



--------------------------------------------------------------------------------

31. Respondent MKC used different index comparisons in the Select High Income
Fund “Profile” sheets produced by WMS. These profile sheets compared the Select
High Income Fund to the Credit Suisse First Boston High Yield Index, as well as
the Merrill Lynch US High Yield Cash BB Index. These two indices only contain
corporate bonds and no structured debt instruments. The Select High Income Fund
contained substantially different risks than the portfolios within either of the
two indices, and therefore these benchmarks were not directly comparable.

D. REQUIRED EXAMINATIONS OF CUSTOMER ACCOUNTS TO DETECT AND PREVENT
IRREGULARITIES OR ABUSES

32. While the models for WMS managed accounts limited the use of the
Intermediate Bond Fund to certain percentages, usually no more than fifteen
percent (15%) of any client’s portfolio, there was no such limitation for
non-managed accounts. Additionally, no guidance was provided to the FAs
regarding limiting concentrations of the Intermediate Bond Fund in non-managed
accounts. As a result, certain customer accounts contained in excess of a twenty
percent (20%) concentration of the Intermediate Bond Fund.

33. The four closed-end funds, the Select High Income Fund and the Intermediate
Bond Fund were all highly correlated. However, none of the FAs interviewed by
the Task Force indicated that MKC provided specific guidance regarding limiting
concentrations of combinations of the Funds in non-managed accounts.

34. Up until six (6) months before the collapse of the fund, WMS classified the
Intermediate Bond Fund as “Core Plus” in the Fixed Income section of the Select
List. At that time it was reclassified as “Alternative Fixed Income” in the
Non-Traditional section of the Select List. Yet MKC’s concentration for many of
its non-WMS managed accounts continued to

 

12



--------------------------------------------------------------------------------

be above twenty percent (20%) which could indicate its use as a core holding. An
e-mail chain from Gary S. Stringer of WMS states as follows:

From: Stringer Gary [Gary.Stringer@morgankeegan.com]

Sent: Tuesday, May 15, 2007 4:10 PM

To: Hennek, Roderick

Subject: Re: RMK Intermediate Bond Fund

Rod,

I did notice that you didn’t cc anyone on your email, and I appreciate that.
We’ve always had good, candid conversation.

You have a good point in that we have some low correlation equity strategies on
the Traditional side. What worries me about this bond fund is the tracking error
and the potential risks associated with all that asset-backed exposure. Mr & Mrs
Jones don’t expect that kind of risk from their bond funds. The bond exposure is
not supposed to be where you take risks. I’d bet that most of the people who
hold that fund have no idea what’s it’s actually invested in. I’m just as sure
that most of our FAs have no idea what’s in that fund either. They think the
return are great because the PM is so smart. He definitely is smart, but it’s
the same as thinking your small cap manager is a hero because he beat the S&P
for the last 5 years.

If people are using RMK as their core, or only bond fund, I think it’s only a
matter of time before we have some very unhappy investors.

(Emphasis added.).

Certain MKC brokers and branch managers interviewed during the investigation
stated that they received limited or no guidance as to appropriate
concentrations of the Funds to use within clients’ accounts.

E. REQUIREMENT TO CONDUCT AN ADEQUATE AND THOROUGH CORRESPONDENCE REVIEW

35. An agent of MKC provided one known customer with a self-made chart assuming
the hypothetical growth of One Hundred Thousand Dollars ($100,000.00) over five
(5) years, and comparing the rate of return on CDs to the return on the
Intermediate Bond Fund. The chart failed to address any risks of investing in
the fund, save the caption “Not FDIC Insured.”

36. The MKC agent referred to in the preceding paragraph created a sales
illustration in which he compared the returns for the Intermediate Bond Fund to
the returns for traditional bank CDs. The agent used the illustration in order
to market the Intermediate Bond Fund to bank

 

13



--------------------------------------------------------------------------------

customers. The agent stated that he created the illustration and that the
illustration was not reviewed or approved by appropriate supervisory personnel
of MKC. The chart fails to address any risks of investing in the Intermediate
Bond Fund, save the caption “Not FDIC Insured.”

F. SUPERVISION

37. Carter Anthony, President of MAM from 2001 until the end of 2006, has
testified under oath that he conducted performance reviews of all MAM mutual
fund managers that included reviews of their portfolios and trading. However, he
testified that he did not conduct the same supervisory review and oversight of
Kelsoe and the Funds because he was instructed to “leave Kelsoe alone.” MAM
denies that any such instruction was given.

38. In December 2001, Kelsoe signed a new account form as branch manager, when
he, in fact, was never a branch manager nor held any supervisory/compliance
licenses. Proper supervision of Kelsoe’s activities would have detected such an
unauthorized action on his part.

G. MAINTENANCE OF REQUIRED BOOKS AND RECORDS

39. MAM’s Fund Management fundamental and qualitative research was touted in
marketing and research material.

40. MAM, through its Portfolio Managers, selected securities for investments by
the Funds’ portfolios. MAM was consulted regarding the fair valuation of certain
securities held by the portfolios. Adequate documentation was not retained as to
pricing adjustments recommended by MAM to be made to certain of the securities.

41. WMS performed annual due diligence reviews of certain of the Funds and Fund
management (MAM and Kelsoe). In mid-2007, MAM and Kelsoe did not provide
sufficient information to allow completion of the 2007 annual due diligence
review conducted by MKC through WMS. Kelsoe did not make himself available for a
meeting during normal operating hours, further delaying the completion of WMS’s
on-site due diligence review. As a

 

14



--------------------------------------------------------------------------------

consequence, the report for two of the open-end funds was not completed. By
August 2007, WMS dropped coverage of proprietary products and a report for 2007
was never released to the MKC sales force.

H. RESPONSIBILITIES AND CONDUCT OF JAMES KELSOE

42. In addition to his duties regarding management of the Funds and selection of
investments, Kelsoe was responsible for reviewing information regarding holdings
of the Funds to be included in marketing materials and filings with the SEC.
Kelsoe also was responsible for supervising his staff’s involvement with these
processes, as well as their interaction with third parties. Kelsoe had the most
knowledge at MAM about the nature of the holdings of the Funds, including the
types of securities being purchased or sold for the Funds, the risks associated
with the holdings, and the correlation of the holdings among the Funds. Kelsoe
and his staff provided information for the preparation of regulatory filings,
marketing materials, reports and communications about the Funds. Kelsoe
contributed to and delivered commentaries for the Funds and management
discussions of fund performance. The SEC filings for the Funds, for which Kelsoe
and his staff furnished information regarding holdings of each of the Funds,
were provided to Kelsoe for his review prior to filing.

43. Kelsoe contributed to and was aware of the usage of the glossies and certain
other marketing materials prepared by MAM for the Funds, as described above,
including the descriptions of the Funds, the allocation pie charts, the use of
benchmarks, and characterizations of risks and features of the Funds.

44. Kelsoe’s involvement in the fair valuation process for securities held by
the Funds during the period from January 1, 2007 to July 31, 2007, including
influencing some

 

15



--------------------------------------------------------------------------------

dealer confirmations, contributed to certain inaccurate valuations of selected
holdings on various dates during that period.

45. From January 1, 2007 through July 31, 2007, Kelsoe did not retain
documentation relating to his recommendations of price changes of certain
securities held by the Funds. These recommendations were used on occasion in the
calculation of the daily net asset values of the Funds.

46. From January 1, 2007 through July 31, 2007, Kelsoe failed to review and
approve certain emails and other communications of his staff that characterized
the downturn of the market for certain securities contained within the Funds as
a “buying opportunity,” which were circulated to certain MKC FAs.

III.

CONCLUSIONS OF LAW

1. The Division is responsible for the enforcement of laws governing the
issuance, sale, and other transactions relative to securities pursuant to Miss.
Code § 75-71-101, et. seq. (2000) and the rules promulgated thereunder.

2. In violation of the Act, MKC and/or MAM conducted and participated in the
following practices:

 

  a.

MAM failed to adequately disclose some of the risks associated with investment
in the Funds.

 

  b.

In SEC disclosure filings, MAM classified approximately Four Hundred Million
Dollars ($400,000,000.00) of asset-backed securities as corporate bonds and
preferred stocks, when they were the lower tranches of asset-backed structured
debt instruments.

 

  c.

MKC and MAM used industry benchmarks not directly comparable to the Funds.

 

  d.

In certain marketing and disclosure materials, MKC and MAM did not correctly
characterize the Funds and their holdings.

 

16



--------------------------------------------------------------------------------

  e.

In certain instances, MKC and MAM failed to adequately disclose to retail
customers the Funds’ risks of volatility and illiquidity.

 

  f.

In certain instances, MKC, through some of its FAs, inappropriately compared the
returns of the Intermediate Bond Fund to the returns of certificates of deposit
and other low risk investments.

 

  g.

In certain marketing materials, MKC and MAM used charts and visual aids that
demonstrated a level of diversification in the Funds that did not exist.

3. In violation of the Act, MKC and/or MAM failed to reasonably supervise their
agents, employees and associated persons in the following manner:

 

  a.

In certain instances, MKC and MAM allowed the Funds’ manager, Kelsoe, to operate
outside of the firm organizational supervisory structure.

 

  b.

In certain instances, MAM and MKC failed to perform adequate supervisory reviews
of Kelsoe.

 

  c.

MKC, through WMS, and MAM failed to perform sufficient due diligence reviews of
the Funds.

 

  d.

MAM and MKC allowed Kelsoe to improperly influence the net asset value
calculations of the Funds in certain instances during the period from January
through July of 2007.

 

  e.

MKC failed to assure adequate training and supervision of certain agents in the
composition and true nature of the funds.

 

  f.

MKC allowed agents to recommend (or in discretionary accounts, to purchase) an
overconcentration of the Funds in some client accounts.

4. In violation of the Act, MKC and/or MAM failed to make suitable
recommendations to some investors as demonstrated by the following:

 

  a.

MKC allowed agents to recommend (or in discretionary accounts, to purchase) an
overconcentration of the Funds in some client accounts.

 

  b.

MAM and MKC recommended and sold the Intermediate Bond Fund and the Short Term
Bond Fund to clients as a low risk, stable principal, liquid investment
opportunity.

 

  c.

In a number of instances, MKC sold or recommended investments to retail
investors without determining the risk tolerances of the investors.

 

17



--------------------------------------------------------------------------------

5. In violation of the Act, MKC failed to enforce their supervisory procedures
in the following manner:

 

  a.

MKC failed to review certain customer accounts for over concentration and proper
diversification.

 

  b.

MKC failed to adequately determine suitability of the Funds as it related to the
investment needs of certain of their clients.

6. In violation of the Act, MKC and/or MAM in many instances failed to review
correspondence and marketing materials used by associated persons to sell the
Funds:

 

  a.

MKC failed to discover that an agent used a comparison of the return of the
Intermediate Bond Fund to the returns of a bank certificate of deposit.

 

  b.

MAM and MKC allowed marketing materials containing inaccurate representations
relating to the composition of the Funds to be used by their agents.

 

  c.

MAM and MKC allowed marketing materials that represented that no derivative
products were contained in the Select Intermediate Fund to be used by agents,
when in fact some derivative products were contained in the Fund.

7. In violation of the Act, in certain cases, MAM and MKC inappropriately
recommended the purchase of the Funds for client portfolios without reasonable
justification that said recommendation was suitable for the client.

8. In violation of the Act, MKC distributed marketing materials and MAM
distributed disclosure materials that were inaccurate:

 

  a.

MAM failed to adequately disclose some of the risks associated with investment
in the Funds.

 

  b.

In SEC disclosure filings, MAM classified approximately Four Hundred Million
Dollars ($400,000,000.00) of asset-backed securities as corporate bonds and
preferred stocks, when they were the lower tranches of asset-backed structured
debt instruments.

 

  c.

MKC and MAM used industry benchmarks not directly comparable to the Funds.

 

18



--------------------------------------------------------------------------------

  d.

In certain marketing and disclosure materials, MKC and MAM did not correctly
characterize the Funds and their holdings.

 

  e.

In certain instances, MKC, through some of its FAs, inappropriately compared the
returns of the Intermediate Bond Fund to the returns of certificates of deposit
and other noncomparable lower risk investments.

9. In violation of the Act, Kelsoe failed to retain documentation relating to
his recommendations of price changes of certain securities held by the Funds.

10. In violation of the Act, Kelsoe contributed to and was aware certain
marketing materials prepared by MAM for the Funds did not adequately disclose
certain risks and did not adequately describe certain features of the Funds.

11. In violation of the Act, Kelsoe failed to reasonably supervise his staff by
failing to review and approve certain emails and other communications of his
staff that characterized the downturn of the market for certain securities
contained within the Funds as a “buying opportunity,” which were circulated to
certain Morgan Keegan Financial Advisors.

12. In further violation of the Act, Kelsoe participated in the advertising and
supervisory violations set forth above.

13. As a result of the foregoing, the Division finds this Consent Order and the
following relief appropriate and in the public interest, and consistent with the
Act.

IV.

ORDER

On the basis of the Findings of Fact, Conclusions of Law, and MKC’s, MAM’s and
Kelsoe’s consents to the entry of this Order,

IT IS HEREBY ORDERED:

1. Entry of this Consent Order concludes the investigation by the Division and
any other action that the Division could commence under applicable Mississippi
law on behalf of the

 

19



--------------------------------------------------------------------------------

Division as it relates to Kelsoe, MKC and MAM, any of their affiliates, and any
of their past or present employees or other agents in any way relating to the
Funds, and acceptance by the Division of the settlement offer and payments
referenced in this Consent Order shall be in satisfaction of and preclude any
action that the Division could commence under applicable Mississippi law against
the foregoing; provided however, that excluded from and not covered by this
paragraph are (a) individual sales practice violations that could have been
brought even had the violations asserted herein against MKC, MAM, or Kelsoe not
occurred, and (b) any claims by the Division arising from or relating to
violations of the provisions contained in this Consent Order. Nothing in this
paragraph shall preclude the Division from opposing a request for expungement by
a past or present employee or other agent before a regulatory or self-regulatory
entity, any court of competent jurisdiction, or any hearing officer, under
circumstances it deems appropriate. Any and all claims and actions against Brian
B. Sullivan (“Sullivan”), Gary S. Stringer (“Stringer”), and/or Michele F. Wood
(“Wood”) are specifically excluded from this order and are not included in this
settlement.

2. This Consent Order is entered into for the purpose of resolving in full the
referenced multistate investigation with respect to Respondents who have
executed this Consent Order and any of their affiliates, as such investigation
relates to the allegations of the Joint Notice of Intent to Revoke Registration.
This Consent Order does not nullify, dismiss, impact, or otherwise affect
investigations or proceedings as to any individual or person who is not a party
or an affiliate of said party to this Consent Order.

3. The findings of fact, conclusions of law, and order contained in this Consent
Order have been extensively negotiated. This Consent Order is a negotiated
resolution of claims by the Division as to MKC, MAM, and Kelsoe and no party
hereto concedes the validity or

 

20



--------------------------------------------------------------------------------

invalidity of the factual allegations and conclusions of law contained in the
Notice of Intent. This Consent Order shall not be admissible as evidence of any
alleged violations in any proceeding brought by Regulators against the remaining
individual respondents, Sullivan, Stringer and Wood.

4. MKC, MAM, and Kelsoe will CEASE AND DESIST from violating the Act, and will
comply with the Act.

5. Pursuant to this Mississippi Consent Order (File No. S-08-0050) and related
Consent Orders of the States of Alabama (SC-2010-0016), Tennessee (Docket No.:
12.06-107077J/Order No. 11-005), South Carolina (File No.: 08011) and Kentucky
(Agency Case No.: 2010-AH-021/Administrative Action No.: 10-PPC0267), the offer
of settlement in SEC Administrative Proceeding (File No. 3-13847) (the “SEC
Order”) and the FINRA Letter of Acceptance, Waiver and Consent
No. 2007011164502, MKC and MAM shall pay in resolution of all of these matters,
within ten (10) days of the entry of the SEC Order the sum of Two Hundred
Million Dollars ($200,000,000.00) to be distributed as follows: 1) One Hundred
Million Dollars ($100,000,000.00) to the SEC’s Fair Fund to be established in
this matter for the benefit of investors in the Funds that are the subject of
the SEC Order; and 2) One Hundred Million Dollars ($100,000,000.00) to a States’
Fund to be established in this matter for the benefit of investors in the Funds
that are the subject of this Consent Order. Any costs, expenses, and charges
associated with the Fair Fund and States’ Fund management and distributions
shall be paid by MKC and MAM and shall not diminish the fund corpus. The Fair
Fund and the State’s Fund shall be distributed pursuant to distribution plans
drawn up by the administrator(s) (“Fair Fund Administrator” for the SEC’s
portion and “Fund Administrator” for the States’ portion). The administrator(s)
are to be respectively chosen by a representative designated by

 

21



--------------------------------------------------------------------------------

the state agencies of Alabama, Kentucky, Tennessee, South Carolina, and
Mississippi (“States’ Fund Representative”), and the SEC. Nothing in this
paragraph shall require or limit the SEC’s and the States’ choice of fund
administrators which may or may not be the same entity or person for both funds.
Respondents shall pay the sum of One Million, Three Hundred Seventy Nine
Thousand Dollars ($1,379,000.00) to the Division as reimbursement of direct and
indirect costs and expenses of the State’s cost for investigating this matter,
which payable as follows: a check made payable to the “Mississippi Secretary of
State – Securities Enforcement Fund – 3114.”

6. MKC and MAM shall pay the sum of Six Hundred Six Thousand, One Hundred Thirty
Four Dollars $606,134.00 to the Division as a monetary penalty, which amount
constitutes the State of Mississippi’s share of the state settlement amount of
Ten Million Dollars ($10,000,000.00), which shall be payable as follows: a check
made payable to the “Mississippi Secretary of State – Securities Enforcement
Fund – 3114.” All funds shall be delivered to the office of the Division within
ten (10) days of the SEC Order or ten (10) days from entry of this Order,
whichever is later. In the event another state securities regulator determines
not to accept the settlement offer, the total amount of the payment to the State
of Mississippi shall not be affected.

7. MKC and MAM shall also pay the sum of Twenty-three Thousand Dollars
($23,000.00) to the North American Securities Administrators Association
(“NASAA”) as reimbursement for its costs, expended on states behalf.

8. Kelsoe shall cause to be paid the sum of Fifty Thousand Dollars ($50,000.00)
to the Division as a monetary penalty, which amount constitutes the State of
Mississippi’s proportionate share of the state settlement amount of Two Hundred
Fifty Thousand Dollars ($250,000.00), which shall be payable as follows: a check
made payable to the “Mississippi

 

22



--------------------------------------------------------------------------------

Secretary of State – Securities Enforcement Fund – 3114.” All funds shall be
delivered to the office of the Division within ten (10) days of the later of the
execution of this Consent Order or the date on which the SEC Order is entered.
Acceptance of the settlement offer and the payment referenced above in this
paragraph by the Division shall be in full satisfaction of and preclude any
action that the Division could commence under applicable law against Kelsoe
related in any way to his management of the Funds, and otherwise disposes of
claims against Kelsoe as set forth in this Order.

9. As additional consideration for the dismissal of the administrative
proceeding by the Division, Kelsoe does hereby acknowledge the SEC’s entry of an
Order of Permanent Bar. In addition, he agrees that he shall not apply for
registration as an issuer agent, broker-dealer agent or investment adviser
representative in the State of Mississippi. Nor shall he serve as an officer,
director, or manager of, or issuer of interests in, a mutual fund, money market
fund, pooled-investments or similar securities and investment vehicles which are
publicly offered or sold in the State of Mississippi.

10. If any payments are not made by MKC, MAM, or on behalf of Kelsoe, the
Division may vacate this Consent Order, at its sole discretion, upon thirty
(30) days notice to MKC and/or MAM, or as appropriate, Kelsoe, and, without
opportunity for an administrative hearing, enter a final order or decree if such
default is not cured to the satisfaction of the regulators within the thirty
(30) day notice period. Any dispute related to any payments required under this
Consent Order shall be construed and enforced in accordance with, and governed
by, the laws of the state of Mississippi without regard to any choice of law
principles.

11. This Consent Order shall not disqualify MKC and MAM, or any of their
affiliates or registered representatives from any business that they otherwise
are qualified or licensed to

 

23



--------------------------------------------------------------------------------

perform under any applicable state law and is not intended to and shall not form
the basis for any disqualification or suspension in any state. Further, this
Consent Order is not intended to and shall not form the basis for any
disqualifications contained in the federal securities law, the rules and
regulations thereunder, the rules and regulations of self-regulatory
organizations, or various states’ securities laws including but not limited to
any disqualifications from relying upon the registration exemptions or safe
harbor provisions.

12. MKC, MAM, and all of their existing and future affiliates and subsidiaries
are prohibited from creating, offering or selling a proprietary product that is
a registered investment company and is marketed and sold to investors other than
institutional and other qualified investors as defined in Section 3(a)(54) of
the Securities Exchange Act of 1934, 15 U.S.C. § 78c(a)(54), (“proprietary
product”) for a period of two (2) years from the entry of the initial Order.
MKC, MAM, their affiliates or subsidiaries, may seek permission to resume
offering or begin offering a proprietary fund in Mississippi after the lapse of
the first year of the prohibition, but may not proceed with the offer and sale
of such proprietary fund in Mississippi prior to receiving the express written
consent and approval of the Administrator of the Division.

13. State Regulatory Audits or Examinations as authorized by the Act. In
addition to any state regulatory audits or examinations authorized by State
statute, the state regulatory authority may conduct appropriate audits or
examinations of the offices and branch offices of the Respondents MKC and MAM.
Appropriate costs associated with such audits or examinations conducted within
two (2) years from the date of this Consent Order, shall be borne by MKC and/or
MAM. This provision in no way limits the assessment of costs by states which
routinely assess registrants with the costs of audits.

 

24



--------------------------------------------------------------------------------

14. If prior to January 1, 2016, MKC and/or MAM shall again form and sell any
proprietary investment products2, they shall at that time retain, for a period
of three (3) years, at their own expense, an independent auditor, acceptable to
the representative designated by the state agencies of Alabama, Kentucky,
Mississippi, Tennessee, and South Carolina (“States’ Representative”) and the
SEC. The independent auditor cannot be an affiliated entity of MKC or MAM.
Further, to ensure the independence of the independent auditor, MKC and/or MAM:
(a) shall not have the authority to terminate the independent auditor without
prior written approval of the States’ Representative; (b) shall not be in and
shall not have an attorney-client relationship with the independent auditor and
shall not seek to invoke the attorney-client or any other privilege or doctrine
to prevent the independent auditor from transmitting any information, reports,
or documents to the States; and (c) during the period of engagement and for a
period of two years after the engagement, shall not enter into any employment,
customer, consultant, attorney-client, auditing, or other professional
relationship with the independent auditor.

The scope of the independent auditor’s engagement shall be approved by the
States’ Representative prior to the commencement of the audit, and shall
include, but is not limited to, reviews and examinations of:

 

2 

The term “proprietary investment product” or “proprietary product”, as used in
this Consent Order, refers to those investment company products or offerings
which MKC and/or MAM have created or may create and for which they or any of
their existing or future affiliates is the issuer or lead underwriter. This
definition, however, shall not apply to proprietary products or offerings in
existence at the time of affiliation with MKC or MAM through any future
acquisition, merger or other form of business combination with an entity not
currently under common control with MKC or MAM. Nor shall this definition apply
to future proprietary products or offerings that are created following such
acquisition, merger or other form of business combination, unless such
proprietary products are created by MKC or MAM.

 

25



--------------------------------------------------------------------------------

  a.

All firm policies and procedures, relating to proprietary products and/or
proprietary offerings including, but not limited to, supervisory, books and
records, compliance and document retention policies and procedures;

 

  b.

The composition of each proprietary fund sold or recommended to clients at least
annually;

 

  c.

All proprietary product and/or proprietary offering marketing materials used or
distributed by their agents, representatives, or other employees or affiliates,
at least quarterly;

 

  d.

Potential/actual conflicts of interest with any affiliates, including Regions
Morgan Keegan Trust, F.S.B., MKC and MAM, or affiliated persons/control persons.
Said review shall be annual unless an increased frequency is deemed necessary by
state, federal, and SEC entities; and

15. Further, the independent auditor shall:

 

  a.

Consult with the States’ Representative and the SEC about areas of concern prior
to entering into an engagement document with MKC and MAM;

 

  b.

Draft and provide reports as often as may be agreed upon by the States’
Representative and the independent auditor with an assessment of the status,
compliance, and recommendations pertaining to the organizational, procedural,
and policy issues that are the subject of the engagement;

 

  c.

Simultaneously distribute copies of the reports from paragraph 15b above to MKC,
MAM, the States’ Representative and the SEC; the States’ Representative may
distribute the report to NASAA members as the

 

26



--------------------------------------------------------------------------------

 

States’ Representative deems appropriate. These reports will be deemed
confidential and, upon receipt of any legal process or request pursuant to a
state’s public information statute or a federal Freedom of Information Act
(“FOIA”) request for access, the state regulator shall promptly notify MKC
and/or MAM, in order that the Respondents have an opportunity to challenge the
release of the information;

 

  d.

Submit copies of all drafts, notes, and other working papers to coincide with
the issuance of the reports;

 

  e.

Issue recommendations for changes to policies, procedures, compliance, books and
records retention programs, and all other areas that are the subject of the
engagement;

 

  f.

Establish reasonable deadlines for the implementation of the recommendations
provided in the report; and

 

  g.

For any recommendations noted but not included in the final report, provide
justification for excluding the recommendation from the final report.

16. MKC and MAM shall:

 

  a.

Review the reports submitted by the independent auditor;

 

  b.

Within sixty (60) days of the issuance of an audit report, submit, in writing,
to the States’ Representative and the SEC any objections to implementation of
any of the recommendations made by the independent auditor;

 

27



--------------------------------------------------------------------------------

  c.

If no objection to a recommendation is made within the sixty (60) day deadline,
the recommendation will be implemented within the time frame established for the
recommendation by the independent auditor in the report; and

 

  d.

If objection is timely made to a recommendation, the States’ Representative and
the SEC will consider the objections, review the recommendation and determine
jointly whether implementation shall be required over the objections of MKC and
MAM.

17. MKC and MAM shall retain within sixty (60) days of the entry of this Consent
Order, at their own expense, an independent consultant (“Consultant”),
acceptable to the States’ Representative, and the SEC. The Consultant shall
review MKC’s and/or MAM’s: (i) current written supervisory and compliance
procedures concerning product suitability; (ii) current written supervisory and
compliance procedures regarding recommendations and disclosures relating to
registered investment companies; (iii) current written supervisory and
compliance procedures relating to advertising and sales literature regarding the
purchase and sale of registered investment companies; and (iv) the
implementation and effectiveness of (i) through (iii); provided that the
lookback period for (a) through (c) shall not exceed the twelve month period
prior to the entry of this Consent Order.

 

  a.

Within 120 days after the entry of this Consent Order, the Consultant shall make
an Initial Report with recommendations thereafter on such policies and
procedures and their implementation and effectiveness. The Initial Report shall
describe the review performed and the conclusions reached, and will include any
recommendations for reasonable changes to policies

 

28



--------------------------------------------------------------------------------

 

and procedures. MKC and MAM shall direct the Consultant to submit the Initial
Report and recommendations to the States’ Representative and the SEC at the same
time it is submitted to MKC and MAM.

 

  b.

The parties hereto recognize that the Consultant will have access to privileged
or confidential trade secrets and commercial or financial information and
customer identifying information the public dissemination of which could place
MKC and MAM at a competitive disadvantage and expose their customers to
unwarranted invasions of their personal privacy. Therefore, it is the intention
of the parties that such information shall remain confidential and protected,
and shall not be disclosed to any third party, except to the extent provided by
applicable FOIA statutes or other regulations or policies.

 

  c.

Within thirty (30) days of receipt of the Initial Report, MKC and MAM shall
respond in writing to the Initial Report. In such response, MKC and MAM shall
advise the Consultant, the States’ Representative, and the SEC, the
recommendations from the Initial Report that MKC and MAM have determined to
accept and the recommendations that they consider to be unduly burdensome. With
respect to any recommendation that MKC and MAM deem unduly burdensome, MKC and
MAM may propose an alternative policy, procedure or system designed to achieve
the same objective or purpose.

 

  d.

MKC and MAM shall attempt in good faith to reach agreement with the Consultant
within sixty (60) days of the date of the receipt of the Initial

 

29



--------------------------------------------------------------------------------

 

Report with respect to any recommendation that MKC and MAM deem unduly
burdensome. If the Consultant and MKC and MAM are unable to agree on an
alternative proposal, MKC and MAM shall submit, in writing, to the States’
Representative and the SEC, their objections and any alternative proposal(s)
made to the Consultant, and the States’ Representative and the SEC shall
determine jointly whether implementation shall be required over the objections
of MKC and MAM or whether to accept the alternative proposal(s). Within ninety
(90) days of the date of the receipt of the Initial Report or, in instances in
which an alternative proposal is submitted, ninety (90) days from a joint
decision by the States’ Representative and the SEC regarding any objectionable
portions of the Initial Report, MKC and MAM shall, in writing, advise the
Consultant, the States’ Representative, and the SEC of the recommendations and
proposals that they are adopting.

 

  e.

No later than one (1) year after the date of the Consultant’s Initial Report,
MKC and MAM shall cause the Consultant to complete a follow-up review of MKC’s
and MAM’s efforts to implement the recommendations contained in the Initial
Report, and MKC and MAM shall cause the Consultant to submit a Final Report to
the States’ Representative, and the SEC. The Final Report shall set forth the
details of MKC’s and MAM’s efforts to implement the recommendations contained in
the Initial Report, and shall state whether MKC and MAM have fully complied with
the recommendations in the Initial Report.

 

30



--------------------------------------------------------------------------------

  f.

MKC and MAM shall cause the Consultant to complete the aforementioned review and
submit a written Final Report to MKC, MAM, the States’ Representative, and the
SEC within three hundred sixty (360) days of the date of the Initial Report. The
Final Report shall recite the efforts the Consultant undertook to review MKC’s
and MAM’s policies, procedures, and practices; set forth the Consultant’s
conclusions and recommendations; and describe how MKC and MAM are implementing
those recommendations.

 

  g.

To ensure the independence of the Consultant, MKC and/or MAM: (a) shall not have
the authority to terminate the Consultant without prior written approval of the
States’ Representative; (b) shall compensate the Consultant, and persons engaged
to assist the Consultant, for services rendered pursuant to this Order at their
reasonable and customary rates; (c) shall not be in and shall not have an
attorney-client relationship with the Consultant and shall not seek to invoke
the attorney-client or any other privilege or doctrine to prevent the Consultant
from transmitting any information, reports, or documents to the States; and
(d) during the period of engagement and for a period of two (2) years after the
engagement, shall not enter into any employment, customer, consultant,
attorney-client, auditing, or other professional relationship with the
Consultant. Notwithstanding the foregoing, the Consultant may serve as a
Consultant for both MKC and MAM.

 

31



--------------------------------------------------------------------------------

18. MKC and MAM shall provide, for a period of three (3) years, to all of their
registered agents and investment adviser representatives mandatory,
comprehensive, and ongoing (i) product/offering training on each of the
proprietary products/offerings that they sell or recommend to clients, and
(ii) training on suitability and risks of investments generally. The training
required pursuant to this paragraph shall be in addition to any continuing
education training required to maintain the registrations of the registered
agents and investment adviser representatives and shall include, at a minimum,
training on all of the following:

 

  a.

Suitability as it applies to the various types of products/offerings,
proprietary or otherwise, the FA sells at MKC;

 

  b.

The type and nature of the holdings and risks attendant thereto in any
proprietary product/offering sold by the firm, for which the firm or any
affiliate purchased the underlying holdings, that the registered person will be
selling or recommending to clients;

 

  c.

The risks associated with the proprietary product/offering; and

 

  d.

Conflicts of interest that may arise as a result of the sale/recommendation of
the proprietary product/offering.

19. For training related to proprietary products/offerings, MKC and MAM shall
develop and implement course evaluations to be completed by each FA in order to
assess the effectiveness of the training.

20. MKC and MAM shall;

 

  a.

Maintain a log of each agent/representative’s completed courses, copies of which
they shall provide to the States’ Representative upon request;

 

32



--------------------------------------------------------------------------------

  b.

Only allow agents/representatives to sell/recommend proprietary products and/or
proprietary offerings for which they have completed and verified training;

 

  c.

Maintain an archive of all training material that may be accessed by
agents/representatives on an as-needed basis after training is completed, copies
of which they shall provide to the States’ Representative upon request;

 

  d.

Maintain current training materials on proprietary products and/or proprietary
offerings being offered or sold to any of their clients, copies of which they
shall provide to the States’ Representative upon request;

 

  e.

Maintain a manned product/offering help desk that is available to answer
questions from agents/representatives during regular business hours, the person
manning such shall be registered with a minimum of a Series 65 or 7 license or
registration; and

 

  f.

Provide to the Division an annual certification that MKC and MAM are in
compliance with the required training and maintenance of training materials.

21. One person shall not simultaneously hold the positions of General Counsel
and Chief Compliance Officer for either Respondent.

22. Nothing herein shall preclude the State of Mississippi, its departments,
agencies, boards, commissions, authorities, political subdivisions, and
corporations (collectively “State Entities”), other than the Division and only
to the extent set forth herein, from asserting any claims, causes of action, or
applications for compensatory, nominal and/or punitive damages,

 

33



--------------------------------------------------------------------------------

administrative, civil, criminal, or injunctive relief against MKC and MAM in
connection with the marketing and sales practices of the Funds at MKC or MAM.

23. Any dispute or default other than related to payments as referenced in
paragraph 10 related to this Consent Order shall be construed and enforced in
accordance with, and governed by, the laws of the state of Mississippi without
regard to any choice of law principles

24. Respondents MKC, MAM, and Kelsoe agree not to make or permit to be made any
public statement denying, directly or indirectly, any finding in this Consent
Order or creating the impression that this Consent Order is without factual
basis. Nothing in this paragraph affects MKC’s, MAM’s, or Kelsoe’s:
(i) testimonial obligations, or (ii) right to take legal or factual positions in
defense of litigation or arbitration or in defense of other legal proceedings in
which the Division is not a party.

25. In connection with any action by the Division against Sullivan, Wood, or
Stringer, MKC and MAM will produce, upon reasonable notice but without service
of a subpoena, any and all documents and other information requested by the
Division, and make available witnesses under their control for any further
testimony, investigations, administrative proceedings or hearings and shall
cooperate fully in any and all current or future administrative proceedings
against those parties. If any documents or other information requested is
claimed as “privileged”, Respondents shall provide a “privilege log” and any
further dispute concerning production of said document(s) shall be submitted to
a hearing officer under applicable state rules or procedures for final
determination. Upon reasonable notice to his counsel, Peter J. Anderson, Esq. of
the specific date on which testimony is requested, and granting reasonable
accommodation to Kelsoe for travel schedule and timing of testimony, Kelsoe
shall testify in connection with any action by the Division against Sullivan,
Stringer, and/or Wood. Nothing

 

34



--------------------------------------------------------------------------------

herein shall affect any statutory authority of the Division, including but not
limited to, inspections, visits, examinations, and/or the production of
documents

26. This Consent Order shall be binding upon MKC, and MAM, Kelsoe, and their
successors and assigns, with respect to all conduct subject to the provisions
above and all future obligations, responsibilities, undertakings, commitments,
limitations, restrictions, events, and conditions, except as otherwise provided
herein. This provision shall not apply to Paragraph 18 of Section IV in the
event of an acquisition, merger or any other form of business combination in
which an unrelated entity acquires more than 50% of the outstanding stock or
assets of MKC or MAM.

Dated this          day of June, 2011.

 

BY ORDER OF

C. DELBERT HOSEMANN, JR.

MISSISSIPPI SECRETARY OF STATE

 

[State Agency]

 

35



--------------------------------------------------------------------------------

CONSENT TO ENTRY OF ADMINISTRATIVE ORDER BY MORGAN ASSET

MANAGEMENT, INC. AND MORGAN KEEGAN & COMPANY, INC.

Morgan Asset Management, Inc. and Morgan Keegan & Company, Inc. (“Respondents”)
hereby acknowledge that they have been served with a copy of this Administrative
Consent Order (“Order”), have read the foregoing Order, are aware of each of
their right to a hearing and appeal in this matter, and have waived the same.

Respondents admit the jurisdiction of the Division; admit to the allegations in
paragraphs 39 to 41 of Section II, relating to the maintenance of books and
records, but otherwise neither admit nor deny any of the findings of fact,
allegations, assertions or conclusions of law that have been made herein in this
proceeding; and Respondents further consent to entry of this Order by the
Division as settlement of the issues contained in this Order.

Respondents enter into this Order voluntarily and represent that no threats,
offers, promises, or inducements of any kind have been made by the Division or
any member, officer, employee, agent, or representative of the Division to
induce Respondents to enter into this Order other than as set forth in the
Order.

                                      represents that he/she is
                                     of Morgan Asset Management, Inc. and that,
as such, has been authorized by Morgan Asset Management, Inc. to enter into this
Order for and on behalf of Morgan Asset Management, Inc.

                                      represents that he/she is
                                     of Morgan Keegan & Company, Inc. and that,
as such, has been authorized by Morgan Keegan & Company, Inc. to enter into this
Order for and on behalf of Morgan Keegan & Company, Inc.

Respondents agree that they shall not claim, assert, or apply for a tax
deduction or tax credit with regard to the State of Mississippi          for any
monetary penalty or restitution that Respondents shall pay pursuant to this
Order. Respondents understand and acknowledge that

 

36



--------------------------------------------------------------------------------

these provisions are not intended to imply that the Division would agree that
any other amounts Respondents shall pay pursuant to this Order may be reimbursed
or indemnified (whether pursuant to an insurance policy or otherwise) under
applicable law or may be the basis for any tax deduction or tax credit with
regard to any state, federal, or local tax.

Dated this          day of                          June, 2011.

 

MORGAN ASSET MANAGEMENT, INC.

By:

 

 

Title:

 

 

MORGAN KEEGAN & COMPANY, INC.

By:

 

 

Title:

 

 

 

STATE OF                     

   )       ) ss.   

County of                     

   )   

SUBSCRIBED AND SWORN TO before me by                                          
           , this          day of                  May, 2011.

 

 

Notary Public

 

My commission expires:

 

 

 

 

STATE OF                     

  

)

     

) ss.

  

County of                     

  

)

  

SUBSCRIBED AND SWORN TO before me by                                          
           , this          day of                  May, 2011.

 

 

Notary Public

 

My commission expires:

  

 

  

 

37



--------------------------------------------------------------------------------

CONSENT TO ENTRY OF ADMINISTRATIVE ORDER BY JAMES C. KELSOE

James C. Kelsoe (“Kelsoe”) hereby acknowledges that he has been served with a
copy of this Administrative Consent Order (“Order”), has read the foregoing
Order, is aware of each of his rights to a hearing and appeal in this matter,
withdraws his request for a hearing in this matter and has waived his right to a
hearing and appeal in this matter.

Kelsoe admits that the Division has personal jurisdiction over him for purposes
of settling this administrative proceeding, but otherwise neither admits nor
denies any of the findings of fact, allegations, assertions or conclusions of
law that have been made herein in this proceeding; and Kelsoe further consents
to entry of this Order by the Division as settlement of the issues contained in
this Order.

Kelsoe enters into this Order voluntarily and represents that no threats,
offers, promises, or inducements of any kind have been made by the Division or
any member, officer, employee, agent, or representative of the Division to
induce Kelsoe to enter into this Order other than as set forth in the Order.

Kelsoe agrees that he shall not claim, assert, or apply for a tax deduction or
tax credit with regard to any State of Mississippi for any monetary penalty or
restitution amount that Kelsoe shall pay pursuant to this Order. Kelsoe
understands and acknowledges that these provisions are not intended to imply
that the Division would agree that any other amounts Kelsoe shall pay pursuant
to this Order may be reimbursed or indemnified (whether pursuant to an insurance
policy or otherwise) under applicable law or may be the basis for any tax
deduction or tax credit with regard to any state, federal, or local tax.

 

38



--------------------------------------------------------------------------------

Dated this          day of                         , 2011.

 

By:

 

 

 

James C. Kelsoe

 

STATE OF                      )

 

County of                      )

 

SUBSCRIBED AND SWORN TO before me by                                          
           , this          day of                                     , 2011.

 

 

Notary Public

 

My commission expires:

 

 

 

 

APPROVED:

BY:

 

 

 

PETER ANDERSON

 

SUTHERLAND, ASBILL & BRENNAN

 

COUNSEL FOR JAMES C. KELSOE, JR.

 

39